      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 1 of 13 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                     Case No. 19-cv-07515
               Plaintiff,
                                                     JURY TRIAL DEMANDED
v.

SHENZHEN TOMTOP TECHNOLOGY CO.,
LTD.,
               Defendant.


                                         COMPLAINT

       Plaintiff Oakley, Inc. (“Oakley” or “Plaintiff”) hereby brings the present action against

Defendant Shenzhen Tomtop Technology Co., Ltd. (“Defendant” or “Tomtop”) and alleges as

follows:

                                      I. INTRODUCTION

       1.      This action has been filed by Oakley to address Defendant’s selling and offering

for sale of gloves or other products featuring infringements and/or counterfeits of Oakley’s

trademarks (the “Counterfeit Products”) through Defendant’s website at tomtop.com. Oakley

seeks to address Defendant’s infringement and/or counterfeiting of its registered trademarks, as

well as to protect unknowing consumers from purchasing low-quality Counterfeit Products over

the Internet from China. Oakley has been and continues to be irreparably damaged through

consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of Defendant’s

actions and seeks injunctive and monetary relief.

                              II. JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a) and
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 2 of 13 PageID #:1




(b), and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise

under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims

are so related to the federal claims that they form part of the same case or controversy and derive

from a common nucleus of operative facts.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant because Defendant directly targets business

activities toward consumers in Illinois and causes harm to Oakley’s business within this Judicial

District. Defendant has targeted sales from Illinois residents by operating a fully interactive and

commercial website that offers to sell and has sold Counterfeit Products to residents of Illinois at

tomtop.com. Defendant is committing tortious acts in Illinois, is engaging in interstate commerce,

and has wrongfully caused Oakley substantial injury in the State of Illinois.

                                       III. THE PARTIES

Plaintiff Oakley

       4.      Oakley is a corporation organized and existing under the laws of the State of

Washington, having its principal place of business at One Icon, Foothill Ranch, California 92610.

       5.      Oakley is an indirect, wholly-owned subsidiary of Luxottica Group S.p.A.

       6.      Oakley is an internationally recognized manufacturer, distributor and retailer of

eyewear, apparel, footwear, outerwear, jackets, gloves, accessories and other merchandise, all of

which prominently display its famous, internationally-recognized and federally-registered

Trademarks, including OAKLEY and various Icon logos (collectively, the “Oakley Products”).

Oakley Products have become enormously popular and even iconic, driven by Oakley’s arduous

quality standards and innovative design. Among the purchasing public, genuine Oakley Products

are instantly recognizable as such. In the United States and around the world, the Oakley brand



                                                 2
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 3 of 13 PageID #:1




has come to symbolize high quality, and Oakley Products are among the most recognizable

eyewear, apparel, footwear, outerwear, jackets, gloves, and accessories in the world.

       7.      Oakley Products are distributed and sold to consumers through retailers throughout

the United States, including through authorized retailers in Illinois, the official oakley.com website

which was launched in 1995, and Oakley O Stores, including one located at 835 N. Michigan

Avenue in Chicago, Illinois.

       8.      Oakley incorporates a variety of distinctive marks in the design of its various

Oakley Products. As a result of its long-standing use, Oakley owns common law trademark rights

in Oakley Trademarks. Oakley has also registered its trademarks with the United States Patent

and Trademark Office. Oakley Products typically include at least one of Oakley’s registered

trademarks. Oakley uses its trademarks in connection with the marketing of Oakley Products,

including, but not limited to, the following marks, which are collectively referred to as the “Oakley

Trademarks.”

     Registration               Trademark                          Good and Services
      Number
      5,109,790                                         For: Gloves in class 25.



       2,698,855             FACTORY PILOT              For: Clothing, headwear and footwear,
                                                        namely t-shirts, sweatshirts, blouses,
                                                        sport shirts, jerseys, skiwear, shorts,
                                                        pants, sweat pants, coats, vests, jackets,
                                                        swimwear, hats, visors, caps, gloves,
                                                        clothing belts, socks, sandals and shoes
                                                        in class 025.
       2,740,800             FACTORY PILOT              For: Sporting goods, namely mountain
                                                        bike gloves in class 028.
       3,331,124                                        For: Protective eyewear, namely
                                                        spectacles, prescription eyewear, anti
                                                        glare glasses and sunglasses and their
                                                        parts and accessories, namely
                                                        replacement lenses, frames, earstems,

                                                  3
     Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 4 of 13 PageID #:1




                                                   and nose pieces; cases specially adapted
                                                   for spectacles and sunglasses and their
                                                   parts and accessories; and protective
                                                   clothing, namely, racing pants in class 9.

                                                   For: Clothing, namely, t-shirts, beach-
                                                   wear, blouses, sports shirts, jerseys,
                                                   swimwear, swimtrunks, shorts,
                                                   underwear, shirts, pants, ski and
                                                   snowboard pants and jackets, jeans,
                                                   vests, jackets, wetsuits, sweaters,
                                                   pullovers, coats, sweatpants, headwear,
                                                   namely, hats, caps, visors and footwear,
                                                   namely wetsuit booties, shoes, sandals,
                                                   athletic footwear, all purpose sports
                                                   footwear, thongs and boots in class 25.
      1,522,692                OAKLEY              For: Clothing, namely, shirts and hats in
                                                   class 25.
      2,293,046                OAKLEY              For: Clothing, headwear and footwear
                                                   and footwear, namely, sport shirts,
                                                   jerseys, shirts, jackets, vests, sweatshirts,
                                                   pullovers, coats, ski pants, headwear,
                                                   caps, shoes, athletic footwear, all purpose
                                                   sports footwear and socks in class 25.

       9.     The above registrations for the Oakley Trademarks are valid, subsisting, in full

force and effect, and many are incontestable pursuant to 15 U.S.C. § 1065.           The Oakley

Trademarks have been used exclusively and continuously by Oakley for many years and have

never been abandoned. Attached hereto as Exhibit 1 are true and correct copies of the United

States Registration Certificates for the Oakley Trademarks included in the above table.

Incontestable status under 15 U.S.C. § 1065 provides that the registrations for the Oakley

Trademarks are conclusive evidence of the validity of the Oakley Trademarks and of the

registration of the Oakley Trademarks, of Oakley’s ownership of the Oakley Trademarks, and of

Oakley’s exclusive right to use the Oakley Trademarks in commerce. 15 U.S.C. §§ 1115(b), 1065.

       10.     The Oakley Trademarks are exclusive to Oakley, and are displayed extensively on

Oakley Products and in Oakley’s marketing and promotional materials. Oakley Products have

                                              4
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 5 of 13 PageID #:1




long been among the most popular eyewear, apparel and accessories in the world and have been

extensively promoted and advertised at great expense. In fact, Oakley has expended millions of

dollars annually in advertising, promoting and marketing featuring the Oakley Trademarks.

Oakley Products have also been the subject of extensive unsolicited publicity resulting from their

high-quality, innovative designs and are renowned as desired luxury items. Because of these and

other factors, the Oakley name and the Oakley Trademarks have become famous throughout the

United States.

       11.       The Oakley Trademarks are distinctive when applied to Oakley Products,

signifying to the purchaser that the products come from Oakley and are manufactured to Oakley’s

quality standards. Whether Oakley manufactures the products itself or licenses others to do so,

Oakley has ensured that products bearing its trademarks are manufactured to the highest quality

standards. The Oakley Trademarks have achieved tremendous fame and recognition, which has

only added to the inherent distinctiveness of the marks. As such, the goodwill associated with the

Oakley Trademarks is of incalculable and inestimable value to Oakley.

       12.       Since at least as early as 1995, Oakley has operated a website where it promotes

and sells genuine Oakley Products at oakley.com. Sales of Oakley Products via the oakley.com

website represent a significant portion of Oakley’s business. The oakley.com website features

proprietary content, images and designs exclusive to Oakley.

       13.       Oakley’s innovative marketing and product designs have enabled Oakley to achieve

widespread recognition and fame and have made the Oakley Trademarks some of the most well-

known marks in the eyewear and apparel industry. The widespread fame, outstanding reputation,

and significant goodwill associated with the Oakley brand have made the Oakley Trademarks

valuable assets of Oakley.



                                                 5
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 6 of 13 PageID #:1




       14.     Oakley has expended substantial time, money, and other resources in developing,

advertising and otherwise promoting the Oakley Trademarks. As a result, products bearing the

Oakley Trademarks are widely recognized and exclusively associated by consumers, the public,

and the trade as being high-quality products sourced from Oakley. Oakley is a multi-million dollar

operation, and Oakley Products have become among the most popular of their kind in the world.

The Defendant

       15.     Upon information and belief, Shenzhen Tomtop Technology Co., Ltd. (previously

defined as “Tomtop” or “Defendant”) is a corporation organized and existing under the laws of the

People’s Republic of China and headquartered at G-4 Zone 5/F, No. 1 Exchange Square, Huanan

City, Pinghu Town, Longgang Dist., Shenzhen, China.

       16.     Defendant conducts business throughout the United States, including within the

State of Illinois and this Judicial District, through the operation of at least the fully interactive,

commercial website at tomtop.com. Defendant targets the United States, including Illinois

residents, and has offered to sell, and has sold, Counterfeit Products to consumers within the State

of Illinois through the tomtop.com website.

                        IV. DEFENDANT’S UNLAWFUL CONDUCT

       17.     Defendant operates a fully interactive, commercial website located at tomtop.com.

       18.     Defendant is engaged in designing, manufacturing, advertising, promoting,

distributing, selling, and/or offering for sale products on its website at tomtop.com bearing logos,

source-identifying indicia, and design elements that are studied imitations, infringements, and/or

counterfeits of the Oakley Trademarks (previously defined as the “Counterfeit Products”).

       19.     Oakley’s investigator visited the Defendant’s website at tomtop.com and purchased

Counterfeit Products.



                                                  6
     Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 7 of 13 PageID #:1




       20.     The purchased Counterfeit Products were shipped to the State of Illinois.

       21.     The purchased Counterfeit Products were inspected, and it was determined that

each product was counterfeit and infringed the Oakley Trademarks.

       22.     A comparison of the Oakley Trademarks to Defendant’s Counterfeit Products

exemplifies Defendant’s counterfeiting and infringement of the Oakley Trademarks.

              Oakley Trademarks                        Defendant’s Counterfeit Products




               (Reg. No. 5,109,790)




                    OAKLEY
             (Reg. Nos. 1,522,692 and
                    2,293,046)


                FACTORY PILOT
             (Reg. Nos. 2,698,855 and
                    2,740,800)




               (Reg. No. 3,331,124)




                                                7
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 8 of 13 PageID #:1




       23.     Upon information and belief, Defendant is well aware of the extraordinary fame

and strength of the Oakley Trademarks and the goodwill associated therewith.

       24.     Defendant, without any authorization, license, or other permission from Oakley,

has used the Oakley Trademarks in connection with the advertisement, distribution, offering for

sale, and sale of Counterfeit Products into the United States and Illinois over the Internet.

       25.     Defendant’s use of infringements and/or counterfeits of the Oakley Trademarks in

the advertisement, distribution, offering for sale, and sale of the Counterfeit Products was willful.

       26.     Defendant’s willful use of infringements and/or counterfeits of the Oakley

Trademarks in connection with the advertisement, distribution, offering for sale, and sale of the

Counterfeit Products, including the sale of Counterfeit Products into Illinois, is likely to cause and

has caused confusion, mistake, and deception by and among consumers and is irreparably harming

Oakley.

                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       27.     Oakley hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       28.     This is a trademark infringement action against Defendant based on Defendant’s

unauthorized use in commerce of counterfeit imitations of the federally registered Oakley

Trademarks in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The Oakley Trademarks are highly distinctive marks. Consumers have come to

expect the highest quality from Oakley Products sold or marketed under the Oakley Trademarks.

       29.     Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing, and advertising products bearing infringements

and/or counterfeits of the Oakley Trademarks without Oakley’s permission.

                                                  8
      Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 9 of 13 PageID #:1




       30.     Oakley is the exclusive owner of the Oakley Trademarks. Oakley’s United States

Registrations for the Oakley Trademarks (Exhibit 1) are in full force and effect. Upon information

and belief, Defendant has knowledge of Oakley’s rights in the Oakley Trademarks and is willfully

infringing and intentionally using counterfeits and/or infringements of the Oakley Trademarks.

Defendant’s willful, intentional and unauthorized use of the Oakley Trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin and quality of the Counterfeit

Products among the general public.

       31.     Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       32.     Oakley has no adequate remedy at law, and if Defendant’s actions are not enjoined,

Oakley will continue to suffer irreparable harm to its reputation and the goodwill of its well-known

Oakley Trademarks.

       33.     The injuries and damages sustained by Oakley have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Products.

                                  COUNT II
                 FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       34.     Oakley hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

       35.     Defendant’s promotion, marketing, offering for sale, and sale of Counterfeit

Products has created and is creating a likelihood of confusion, mistake, and deception among the

general public as to the affiliation, connection, or association with Oakley or the origin,

sponsorship, or approval of Defendant’s Counterfeit Products by Oakley.




                                                 9
     Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 10 of 13 PageID #:1




         36.   By using the Oakley Trademarks on the Counterfeit Products, Defendant created a

false designation of origin and a misleading representation of fact as to the origin and sponsorship

of the Counterfeit Products.

         37.   Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         38.   Oakley has no adequate remedy at law and, if Defendant’s actions are not enjoined,

Oakley will continue to suffer irreparable harm to its reputation and the goodwill of the Oakley

brand.

                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

         39.   Oakley hereby re-alleges and incorporates by reference the allegations set forth in

the preceding paragraphs.

         40.   Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off its Counterfeit Products as those of Oakley, causing a likelihood of confusion and/or

misunderstanding as to the source of its goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine Oakley Products,

representing that its products have Oakley’s approval when they do not, and engaging in other

conduct which creates a likelihood of confusion or misunderstanding among the public.

         41.   The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.




                                                10
     Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 11 of 13 PageID #:1




       42.      Oakley has no adequate remedy at law, and Defendant’s conduct has caused Oakley

to suffer damage to its reputation and associated goodwill. Unless enjoined by the Court, Oakley

will suffer future irreparable harm as a direct result of Defendant’s unlawful activities.


                                      PRAYER FOR RELIEF

WHEREFORE, Oakley prays for judgment against Defendant as follows:

1) That Defendant, its officers, agents, servants, employees, attorneys, confederates, and all

   persons acting for, with, by, through, under or in active concert with it be temporarily,

   preliminarily and permanently enjoined and restrained from:

       a. using the Oakley Trademarks or any reproductions, counterfeit copies or colorable

             imitations thereof in any manner in connection with the distribution, marketing,

             advertising, offering for sale, or sale of any product that is not a genuine Oakley Product

             or is not authorized by Oakley to be sold in connection with the Oakley Trademarks;

       b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

             Oakley Product or any other product produced by Oakley, that is not Oakley’s or not

             produced under the authorization, control or supervision of Oakley and approved by

             Oakley for sale under the Oakley Trademarks;

       c. committing any acts calculated to cause consumers to believe that Defendant’s products

             are those sold under the authorization, control or supervision of Oakley, or are

             sponsored by, approved by, or otherwise connected with Oakley;

       d. further infringing the Oakley Trademarks and damaging Oakley’s goodwill; and

       e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise moving,

             storing, distributing, returning, or otherwise disposing of, in any manner, products or

             inventory not manufactured by or for Oakley, nor authorized by Oakley to be sold or


                                                   11
     Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 12 of 13 PageID #:1




           offered for sale, and which bear any of Oakley’s trademarks, including the Oakley

           Trademarks, or any reproductions, counterfeit copies or colorable imitations thereof.

2) That Defendant, within fourteen (14) days after service of judgment with notice of entry thereof

   upon it, be required to file with the Court and serve upon Oakley a written report under oath

   setting forth in detail the manner in which Defendant has complied with paragraph 1, a through

   e, above;

3) That Defendant account for and pay to Oakley all profits realized by Defendant by reason of

   Defendant’s unlawful acts herein alleged, and that the amount of damages for infringement of

   the Oakley Trademarks be increased by a sum not exceeding three times the amount thereof as

   provided by 15 U.S.C. § 1117;

4) In the alternative, that Oakley be awarded statutory damages for willful trademark

   counterfeiting pursuant to 15 U.S.C. § 1117(c) of $2,000,000 (two million dollars) for each

   and every use of the Oakley Trademarks;

5) That Oakley be awarded its reasonable attorneys’ fees and costs; and

6) Award any and all other relief that this Court deems just and proper.

                                        JURY DEMAND

Pursuant to Fed. R. Civ. P. 38, Oakley hereby demands a trial by jury as to all issues so triable.




                                                 12
    Case: 1:19-cv-07515 Document #: 1 Filed: 11/14/19 Page 13 of 13 PageID #:1




Dated this 14th day of November 2019.   Respectfully submitted,


                                        /s/ Justin R. Gaudio
                                        Amy C. Ziegler
                                        Justin R. Gaudio
                                        Allyson M. Martin
                                        Jake M. Christensen
                                        Greer, Burns & Crain, Ltd.
                                        300 South Wacker Drive, Suite 2500
                                        Chicago, Illinois 60606
                                        312.360.0080
                                        312.360.9315 (facsimile)
                                        aziegler@gbc.law
                                        jgaudio@gbc.law
                                        amartin@gbc.law
                                        jchristensen@gbc.law

                                        Counsel for Plaintiff Oakley, Inc.




                                          13
